



Exhibit 10.2
FOURTH AMENDMENT TO
TRANSPORTATION SERVICES AGREEMENT


THIS FOURTH AMENDMENT TO TRANSPORTATION SERVICES AGREEMENT (this “Amendment”) is
dated November 1, 2017, by and between Hardin Street Transportation LLC, a
Delaware limited liability company, (“HST”), and Marathon Petroleum Company LP,
a Delaware limited partnership (“MPC”), both referred to jointly as the
“Parties” and each individually as a “Party”.


WITNESSETH


WHEREAS, the Parties entered into that certain Transportation Services Agreement
dated January 1, 2015 (“Agreement”), whereby MPC desired to move Crude Petroleum
and Products (“Commodities”) on the Pipeline Systems;


WHEREAS, the Agreement was amended by a First Amendment dated December 1, 2016
which removed certain Pipeline Systems from the Agreement;


WHEREAS, the Agreement was amended by a Second Amendment dated January 1, 2017
which changed the Term of the Agreement;


WHEREAS, the Agreement was amended by a Third Amendment dated January 1, 2017
which changed the Term of the Agreement;


WHEREAS, the Parties now desire to remove the following Pipeline Systems from
the Agreement:


1.    Columbus Locals
2.    Lima-Canton 12”-16” Crude
3.    Lima Pump-Out
4.    St. James - Garyville 30” Crude
5.    Toledo-Steubenville 6”-4” Products
6.    Woodhaven Buckeye-Woodhaven 8” LPG from this agreement; and


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree to amend the Agreement as follows:


1.
Exhibit B - Tolls shall be deleted in its entirety and replaced with the
attached Exhibit B - Tolls reflecting the changes above and the rates currently
in effect as of the date of this Amendment.



2.
The effective date of this Amendment shall be November 1, 2017.



3.
Except as amended herein, all other terms and conditions of the Agreement shall
remain in full force and effect.






--------------------------------------------------------------------------------









4.
In the event of any conflict between the terms of the provision of this Fourth
Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Fourth Amendment shall prevail.



5.
Any terms not defined herein shall have the same meaning as specified in the
Agreement.





IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to the
Transportation Services Agreement to be duly executed, all as of the date set
forth above.




Marathon Petroleum Company LP
 
Hardin Street Transportation LLC


By: MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ C. Michael Palmer
 
By:
 
/s/ Timothy J. Aydt
 
 
 
 
 
 
 
Name:
 
C. Michael Palmer
 
Name:
 
Timothy J. Aydt
 
 
 
 
 
 
 
Title:
 
Senior Vice President
 
Title:
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 



            





--------------------------------------------------------------------------------





Exhibit B - Tolls


Pipeline System
Minimum Capacity (BPD)
Commitment Barrels Per Day
Toll Rates
($/BBL)
Refinery connection per Section 4.4 & 7.1
Bellevue 4” Products
5,000
2,500
1.2048
 
Detroit LPG - Woodhaven #1-4” LPG &
#2-4”LPG
5,700
5,700
5,900
2.0249
 
Louisville - Lexington 8” Products
37,300
24,300(MPC)
18,300
0.6524
 
Truck Unloads
 
Canton Crude Truck Unload
20,000
20,000(2015-2016)
2,700(2017+)
2.6407
Canton






